Order entered June 17, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01418-CV

                               ISAIAS GONZALEZ, Appellant

                                               V.

                 NORTHFORK INVESTMENTS, LTD., ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05764-D

                                           ORDER
       We GRANT appellees’ June 16, 2015 unopposed second motion for an extension of time

to file a brief. Appellees shall file a brief by JULY 13, 2015. We caution appellees that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE